               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, ex
rel. BONNIE KELLY, and BONNIE
KELLY,                                                 8:17-CV-335

                  Plaintiff/Relator,
                                                         ORDER
vs.

DEPARTMENT OF HOUSING AND
URBAN DEVELOPMENT, JOHN
AND JANE DOE 1-50,

                  Defendants.


      IT IS ORDERED:


      1.   The United States' motion to unseal (filing 12) is granted.

      2.   The complaint and all other documents in this case shall be
           unsealed.

      3.   The seal shall be lifted as to all other matters occurring in
           this action after the date of this order.

      4.   All orders of this Court shall be sent to the United States.

      Dated this 9th day of January, 2019.


                                          BY THE COURT:



                                          John M. Gerrard
                                          Chief United States District Judge
